Exhibit 10.1



December 30, 2015
Via Fax (650.934.5320) and US Mail
John Slebir
General Counsel
VIVUS, Inc.
351 E. Evelyn Ave.
Mountain View, CA 94041

Re:    Termination Notice
Dear Mr. Slebir:
Auxilium Pharmaceuticals, Inc., an Endo international company (“Auxilium”),
hereby provides notice of termination of the License and Commercialization
Agreement between Vivus, Inc. (“Vivus”) and Auxilium dated October 10, 2013 (the
“License Agreement”) pursuant to Section 12.2(c) of the License Agreement. With
this termination of the License Agreement, Auxilium desires to abandon and
relinquish all rights with respect to the Auxilium License (as defined in the
License Agreement) as of the date hereof.
Concurrently with the termination of the License Agreement, Endo Ventures
Limited (“Endo”) also hereby terminates the Commercial Supply Agreement between
Vivus and Endo dated October 10, 2013, pursuant to Section 9.3 thereof.
Endo acknowledges that it will continue to perform its applicable obligations
under the License Agreement and the Supply Agreement as expressly provided in
that certain Transition Services Agreement between Endo and Vivus, which the
parties are currently negotiating.
With the execution of this termination letter, the parties hereto acknowledge
Auxilium's abandonment of all rights under the Auxilium License. Moreover,
Auxilium and Vivus agree that no value whatsoever was provided by Vivus to
Auxilium in exchange for Auxilium's relinquishment of the Auxilium License and
intend for this arrangement to qualify as an abandonment of the License
Agreement for the purposes of Section 165 of the Internal Revenue Code of 1986
as amended.
Sincerely,
AUXILIUM PHARMACEUTICALS, INC.
/s/ Deanna Voss
Deanna Voss
Assistant Secretary





--------------------------------------------------------------------------------

Exhibit 10.1

ENDO VENTURES LIMITED
/s/ Orla Dunlea
Orla Dunlea
Director


cc:
Shane Albright
Hogan Lovells US LLP
525 University Avenue
3rd floor
Palo Alto, CA 94301
Fax: 650.463.4199


